                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:17-CR-00011-JDK-JDL
v.                                                  §
                                                    §
                                                    §
QUINTUS DEWAYNE SHAW (1),                           §
                                                    §


                          REPORT & RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE
       On June 23, 2021, the court conducted a hearing to consider the government’s petition to

revoke the supervised release of Defendant Quintus Dewayne Shaw. The government was

represented by Alan Jackson, Assistant United States Attorney for the Eastern District of Texas,

and Defendant was represented by Ken Hawk, Federal Public Defender.

       Defendant originally pled guilty to the offenses of Possession with Intent to Distribute Less

Than 28 Grams of Cocaine Base Near a Playground, and Aiding and Abetting, a Class B felony,

and Felon in Possession of a Firearm, a Class C felony. These offenses carried statutory maximum

imprisonment terms of 40 years and 10 years respectively. The guideline imprisonment range,

based on total offense level of 15 and criminal history category of VI, was 41 to 51 months. On

September 27, 2017, Senior U.S. District Judge Thad Heartfield sentenced Defendant to 44 months

imprisonment, followed by 6 years of supervised release subject to the standard conditions of

release, plus special conditions to include financial disclosure, prohibition of purchasing,

possessing, distributing, administering, or using and psychoactive substance, drug testing and

treatment, mental health treatment, and a $100 special assessment. On August 24, 2020, Defendant




                                                1
completed his period of imprisonment and began service of the supervision term. On March 3,

2021, the terms of supervision were modified to include 180 days in a halfway house.

       Under the terms of supervised release, Defendant was required to refrain from any unlawful

use of a controlled substance. In its petition, the government alleges that Defendant violated his

conditions of supervised release by submitting urine specimens that tested positive for marijuana

on September 8, 2020, and positive for Phencyclidine (PCP) on September 28, 2020 and October

12, 2020. The government represents that Fifth Circuit case law permits a court to find that illicit

drug use constitutes possession for the offense.

       If the court finds by preponderance of the evidence that Defendant violated the conditions

of supervised release by possessing marijuana and/or PCP, Defendant will have committed a Grade

B violation. U.S.S.G. § 7B1.1(a). Upon finding of a Grade B violation, the court shall revoke

supervised release. U.S.S.G. § 7B1.3(a)(1). Considering Defendant’s criminal history category of

VI, the Guideline imprisonment range for a Grade B violation is 21 to 27 months. U.S.S.G. §

7B1.4(a).

       At the hearing, the parties indicated that they had come to an agreement to resolve the

petition whereby Defendant would plead true to the Grade B violation of the conditions of

supervision referenced above by possession of controlled substances as alleged in the

government’s petition. In exchange, the government recommended to the court a sentence of 21

months imprisonment which includes unserved community confinement time and with credit for

time served in custody from November 17, 2020 to March 23, 2021 pursuant to an unadjudicated

petition in this matter with no supervised release to follow.

       The court therefore RECOMMENDS that Defendant Quintus Dewayne Shaw’s plea of

true be accepted and he be sentenced to 21 months imprisonment which includes unserved



                                                   2
community confinement time and with credit for time served in custody from November 17, 2020

to March 23, 2021 pursuant to an unadjudicated petition in this matter with no supervised release

to follow. The court further RECOMMENDS that Defendant serve his sentence at FCI El Reno

if available. The parties waived their right to objections so this matter shall be immediately

presented to the District Judge for consideration.




            So ORDERED and SIGNED this 23rd day of June, 2021.




                                                 3
